DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the limitation reciting: “…, one or more display characteristics of the display interface corresponding to at least two conductive pins that are electrically connected to the conductive component when the first locking end or the second locking end is engaged in the mounting slot” renders the claim indefinite, as it leaves the reader in doubt as to the meaning of the technical features to which they refer, thereby rendering the definition of the subject-matter of said claims unclear. 
Claims 16-20 recite the problems of claim 15, by dependence, and are similarly rejected.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 8-10, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dereli (EP 3352043 A1).
Considering claim 1, Dereli discloses a wearable device (see fig. 2), comprising: a body defining an accommodation cavity and a mounting slot, the body comprising a mainboard accommodated in the accommodation cavity; (smart watch 2 of figure 2 is equated to the body of the wearable device; An accommodating cavity is used for receiving the electronic equipment of the smart watch. Since the smart watch 2 comprises a processor unit, see paragraph 46, an accommodating cavity is herewith implicitly disclosed. First coupling element 11 and second coupling element 12 shown in figure 2 are equated to the mounting slot of claim 1. “Said smart watch 2 comprises at least a screen for visually outputting information and a processor unit for operating said smart watch 2.” See paragraph 46. Since processor units are placed on mainboards, the disclosure of a mainboard is herewith implicitly disclosed.); at least three conductive pins spaced apart from each other and accommodated in the mounting slot, (see contacts 7a, 7b, 8a, 8b, 9a and 9b of 
As per claims 8-9, Dereli discloses there are four of the at least three conductive pins, wherein there are two of the at least two conductive pins. Figure 3a of Dereli shows two connecting points 1 and 2 for each resistance value 4a, 4b and 4c. As a result, the number of conductive pins is six).
As per claim 10, Dereli discloses the body is configured to recognize the at least two conductive pins by recognizing a resistance value between the two conductive pins electrically connected to the conductive component, the one or more display characteristics of the display interface corresponding to the resistance value. See paragraph 49.
As per claim 12, Dereli discloses the conductive component comprises an electric wire configured to electrically connect at least two of the at least three conductive pins (e.g., resistance R1 for the red colour, resistance R2 for the green colour and resistance R3 for the blue colour are connected with an electrical wire to the coupling means 5).
As per claim 13, Dereli teaches:‘The invention highly preferably provides a colour match automatically between colour of watchstrap and colour of watch, in particular with illumination of watch face and/or watch frame.” See Paragraph 25. As such, Dereli discloses one or more display characteristics of the display 
As per claim 14, Dereli discloses the at least two pins electrically connected to the conductive component correspond to a texture of the strap or a color of the strap. See Paragraph 49.
Allowable Subject Matter
6.	Claims 2-7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because, while Dereli discloses substantial features of the invention, Dereli and the prior art  of record, singularly or in combination, fails to teach insulate all of the at least three conductive pins, except for the at least two conductive pins, from the conductive component when the locking end is engaged in the mounting slot.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Connor (US 20170027511) discloses a wearable device for an arm with a plurality of close-fitting biometric sensors, and comprising: (a) an attachment member, such as a strap or band, which is configured to span at least a portion of the circumference of a person's arm; (b) an enclosure which is part of (or attached to) the attachment member; and (c) a rotating light-projecting spectroscopic sensor.

8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
05/20/2021